ORDER

PER CURIAM.
A jury convicted Damon Bell of two counts of first degree robbery, § 569.020, RSMo 1994, and two counts of armed criminal action, § 571.015, RSMo 1994. In his sole point on appeal, Mr. Bell claims that the trial court erred in overruling his motion to suppress Ms. Hardin’s identification testimony and in admitting, over his objection, the identification evidence at trial because the identification was the result of an unnecessarily suggestive and unreliable out-of-court videotaped lineup. This court finds that the videotaped lineup was not unnecessarily suggestive. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the trial court is affirmed. Rule 30.25(b).